Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 30, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  150419 & (12)(17)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 150419
                                                                     COA: 322804
                                                                     Wayne CC: 09-029641-FC
  PAUL MORRIS SIMMONS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the motion to remand is GRANTED.
  The application for leave to appeal the September 15, 2014 order of the Court of Appeals
  is considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to remand is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 30, 2015
         s0622
                                                                                Clerk